Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As claim 1 was only rejected over an Obvious-type Double Patenting rejection in the Final Office Action of June 30, 2021, submission of a terminal disclaimer has obviated such rejection.  Claim 1, as well as all claims dependent on claim 1, is not allowable.  Claim 14 has been amended to include the limitations of new claim 22, proposed in the After Final Amendment of August 27, 2021.  As indicated in the Advisory Action of September 14, 2021, proposed new claim 22 would be allowable if rewritten in independent form.  Since none of the prior art of record explicitly teaches or fairly suggests, alone or in combination, the system of claim 14 including wherein the wrapping material surrounds the vessel and presses against the outer surface of the thermoswitch for urging the thermoswitch toward the vessel, and wherein the wrapping material is a thermoplastic resinous film that is shrunk onto the thermoswitch and the vessel by the application of heat thereto, claim 14 is now allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795